Appeal from a decision of the Workmen’s Compensation Board, filed April 26, 1971, which determined that claimant’s last injurious exposure to silica dust took place at the time appellant Hartford Accident and Indemnity Company was on the risk, that there was no such harmful exposure during the period of coverage by Insurance Company of North America and that Hartford Accident and Indemnity Company is liable for payments to claimant. Since these factual findings are supported by substantial evidence, they should not be disturbed (cf. Matter of Greco v. Travelers Ins. Co., 283 App. Div. 762). Section 44-a of the Workmen’s Compensation Law, dealing with silicosis and other dust diseases, provides that the employer in whose employ a claimant *789“ was last exposed to an injurious dust hazard ” shall be liable when disability is due to silicosis (Matter of Mariani v. Helena Rubinstein, Inc., 19 A D 2d 916, mot. for lv. to app. den. 13 N Y 2d 601; Matter of Trentin v. Civetta Contr., 10 A D 2d 745). Decision affirmed, with costs to respondent Insurance Company of North America. Herlihy, P. J., Greenblott, Cooke, Simons and Reynolds, JJ., concur.